Citation Nr: 0917029	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-36 704	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
contracture of the right hand.

2.  Entitlement to a compensable rating for a fibrotic donor 
site abdomen scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1984. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before a Veterans 
Law Judge (VLJ) in a hearing at the RO in December 2004, the 
Board remanded the issues for further development.

In an August 2008 rating decision, the Appeals Management 
Center (AMC) found clear and unmistakable error (CUE) in a 
prior rating decision and assigned an increased rating of 50 
percent for the contracture of the right hand effective 
August 9, 1984.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his 
appeal from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In April 2009, before a final decision was promulgated by the 
Board, the Veteran notified the Board that he was completely 
satisfied with the recent decision in his case and wished to 
withdraw all pending issues on appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The issues on appeal are dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


